Citation Nr: 0404540	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-14 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
anterior cruciate ligament insufficiency of the right knee.

2.  Entitlement to a separate compensable evaluation for 
painful motion of the right knee.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to June 
1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2002 and August 2002 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the April 
2002 decision, the RO proposed to reduce the rating assigned 
to the service-connected anterior cruciate ligament 
insufficiency of the right knee from 20 percent to 10 percent 
disabling and denied service connection for left knee and 
back disorders.  In the August 2002 decision, the RO reduced 
the veteran's disability evaluation for the anterior cruciate 
ligament insufficiency of the right knee from 20 percent to 
10 percent.


FINDINGS OF FACT

1.  At the time of the August 2002 reduction, the record 
showed improvement in the veteran's instability of the right 
knee.  

2.  Anterior cruciate ligament insufficiency of the right 
knee is manifested by periarticular pathology productive of 
painful motion.

3.  Competent evidence of a current left knee disorder is not 
of record.

4.  Competent evidence of a current low back disorder is not 
of record.




CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent disability 
evaluation for anterior cruciate ligament insufficiency of 
the right knee based upon instability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.344, 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a separate 10 percent evaluation for 
anterior cruciate ligament insufficiency of the right knee, 
based upon periarticular pathology productive of painful 
motion, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2002).

3.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

4.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for an increased evaluation for the service-connected 
right knee and for service connection for left knee and low 
back disorders by means of the March 2002 letter, the April 
and August 2002 rating decisions, the April and May 2003 
statements of the case, and the June 2003 supplemental 
statement of the case.  In the March 2002 letter, the RO told 
the veteran that to establish an increased evaluation for his 
service-connected right knee condition, he needed to bring 
forth evidence that his disability had increased in severity 
and more nearly approximated the criteria required for the 
next higher evaluation.  Following a VA examination, the RO 
determined that improvement in the veteran's service-
connected right knee had been shown and notified him of its 
proposal to reduce his evaluation from 20 percent to 
10 percent disabling for that disability in April 2002.  The 
RO stated that the April 2002 examination had shown that his 
right knee improved in that he no longer needed an assistive 
device to walk on the right knee.  In the August 2002 rating 
decision, the RO reiterated that improvement had been shown 
and reduced the disability evaluation from 20 percent to 
10 percent for the service-connected right knee.  The veteran 
was told that the evidence no longer showed that he had 
moderate instability of the right knee and, instead, showed 
he had no more than slight instability of the right knee, 
which warranted no more than a 10 percent evaluation.  Thus, 
the veteran was informed of the evidence necessary to 
substantiate his allegation that the 20 percent evaluation 
should be restored, which would be evidence that showed 
moderate instability of the right knee.

As to the claims for service connection, in the July 2002 
letter, the RO informed the veteran that in order for service 
connection to be granted, the evidence must show three 
things: (1) an injury or a disease that was incurred in or 
aggravated during service; (2) a current disability; and (3) 
a relationship between the current disability and the disease 
or injury during service.  In the April 2002 rating decision, 
the RO told the veteran that the service medical records were 
silent for a left knee injury but that they showed back pain 
complaints and that the evidence did not show that he had 
current disabilities of the left knee or the back to warrant 
service connection as to these disabilities.  Thus, the 
veteran was informed that he needed evidence of current 
disabilities of the left knee and low back and evidence of 
disease or injury of the left knee in service.  

Based on the above, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed to substantiate his claims.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the March 2002 letter, the RO informed the 
veteran that it must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, such as medical records, employment records, or 
records from other federal agencies.  It told the veteran 
that as long as he adequately identified the records, that VA 
would assist in obtaining them, but noted that he had the 
ultimate responsibility to make sure that the records were 
received by VA.  The RO specifically asked the veteran to 
tell VA about any additional information or evidence that he 
wanted VA to obtain for him.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had obtained the veteran's service 
medical records when he filed his original claim for 
compensation back in 1998.  As to his current claim, the 
veteran stated he had received treatment at the VA facility 
in Long Beach, California.  The record reflects that the RO 
requested medical records from that facility in March 2002 
and that the facility responded with stating that there was 
no activity for the time frame requested (which was from 
March 2001 to the present).  The veteran was informed of the 
response in the April 2002 rating decision.  He subsequently 
stated that there was no evidence to submit.  The veteran 
subsequently submitted private medical records, but has not 
identified any other records that would be relevant to his 
claims.  

Although examinations were not provided in connection with 
the veteran's claims for service connection, the Board finds 
that VA was not under an obligation to provide examinations, 
as such was not necessary to make a decision on these claims.  
Specifically, under the new law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, there are two reasons why examinations 
were not needed: (1) the veteran has not brought forth 
competent evidence of current left knee and low back 
disorders or recurrent symptoms of these disabilities; and 
(2) the evidence does not indicate that the disabilities may 
be associated with the veteran's active service.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  The RO informed the 
veteran that he would need medical evidence of current 
disabilities and of a relationship between the current 
disability and service, and the veteran has not provided such 
evidence.  Without evidence of a current disability, or 
persistent or recurrent symptoms of the disability, VA is not 
under a duty to have the veteran examined.  See 38 U.S.C.A. 
§ 5103A(d).  Therefore, the Board finds that the RO was under 
no obligation to order examinations in relation to these 
claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual background

Service medical records show that in July 1994 the veteran 
complained of lower back pain for the past two weeks, but 
noted that the pain was improving.  The examiner stated that 
the veteran was tender over the lateral area of the upper 
lumbar region, but that the veteran had full range of motion.  
The impression was lumbar strain.

In August 1994, the veteran reported he had injured his back 
two days prior while doing sit-ups.  The examiner stated that 
the veteran had full and active range of motion but with pain 
at the end of flexion.  The veteran was tender to palpation 
over the lower spine.  The examiner diagnosed lumbar strain.  

In June 1995, the veteran complained of lower back pain, 
which he stated had been on and off for the past two and one-
half months.  He stated that it had begun when he was lifting 
heavy equipment.  The examiner stated that there was no 
deformity or erythema to any region of the back and that the 
veteran had full range of motion.  He entered a diagnosis of 
unresolved lumbar back strain.  

An April 1998 report of medical assessment shows that the 
veteran reported he intended to seek VA disability benefits 
for his "knee and back."

In a May 1998 report of medical examination, it shows that 
clinical evaluation of the veteran's spine was normal.  
Clinical evaluation of the lower extremities was abnormal, 
and the examiner noted that the veteran had positive Lachman 
in the right knee with negative pivot shift, and no meniscal 
symptoms or effusion.  In a report of medical history 
completed by the veteran at that time, he denied having 
recurrent back pain.  He complained of right knee pain only.

The veteran filed his original claim for compensation in July 
1998 and indicated that he was seeking disability benefits 
for his right knee.

In an August 1999 rating decision, the RO granted service 
connection for anterior cruciate ligament insufficiency of 
the right knee and assigned a 10 percent evaluation from June 
1998.  

In May 2000, the veteran submitted a claim for an increased 
evaluation, stating that his knee had gotten worse.  

An August 2000 VA examination report shows that the veteran 
reported he had injured his right knee while playing 
basketball during service.  He reported increased 
symptomatology over the last six months.  The veteran stated 
that his right knee had an "uncomfortable sensation" as 
opposed to a true pain, but reported stiffness and soreness 
in that area.  He described weakness, stiffness, instability, 
locking, fatigue, and lack of endurance.  He stated that the 
level of pain varied from uncomfortable to distressing.  The 
veteran reported that driving, standing, walking, and 
kneeling could make it worse.  The examiner stated that the 
veteran did not require assistive devices in order to 
ambulate, but that he needed to use a brace in order to 
stabilize himself.  Examination of the knee joint was within 
normal limits.  There was no redness, swelling, effusion, 
drainage, or abnormal movement.  Range of motion of both 
knees was from 0 to 140 degrees.  The examiner stated that 
there was no pain at the extreme ranges of motion.  Drawer 
test was "borderline of 5 minutes" and on the left it was 
normal.  He noted that there was a popping sensation when the 
veteran extended his right knee.  The examiner stated that 
there was no pain, fatigue, weakness, lack of endurance or 
incoordination with range of motion of either knee.  An x-ray 
taken at that time showed no abnormality.  The examiner 
entered a diagnosis of insufficient anterior cruciate 
ligament on the right and stated the following:

Current examination reveals that [the 
veteran] does have an equivocal drawer 
sign on the right side and his symptoms 
that he complains of do indicate an 
internal derangement.  There is a popping 
sensation when the veteran extends his 
knee on the right side.  He really isn't 
complaining of pain per se, more of an 
uncomfortable sensation.  He has 
complaints of buckling of the knee but 
this is alleviated when he wears his 
brace.  He does have the established 
diagnosis of insufficiency of the 
anterior cruciate ligament and today's 
clinical findings are consistent with 
this diagnosis.  Right knee x-ray reveals 
no abnormalities.  

He is able to perform his daily 
activities and his usual occupation but 
there is, again, this certain amount of 
low level discomfort and the knee does 
occasionally buckle.  He hasn't fallen, 
however.  Things are improved when he 
wears his brace.  He should avoid 
prolonged standing and walking, running, 
crouching or kneeling.

In a December 2000 rating decision, the RO granted a 
20 percent evaluation, effective May 2000.  

In February 2002, the veteran filed claims for an increased 
evaluation for his service-connected right knee and service 
connection for left knee and back disorders.  

An April 2002 VA examination report shows that the veteran 
reported he had sustained ligament damage to his right knee 
in 1995.  He denied having had any surgeries to his knee, but 
noted he had worn a knee brace for several months in the 
past.  The veteran reported having weakness, stiffness, 
swelling, instability, locking, fatigue, and lack of 
endurance.  He stated his symptoms varied between being 
distressing to being "horrible."  The examiner stated that 
examination of the knees revealed slight tenderness over the 
right knee.  There was no heat, redness, swelling, effusion, 
abnormal movement, instability, or weakness.  Range of motion 
was within normal limits.  Specifically, the examiner stated 
that both knees had flexion to 140 degrees with pain at 
140 degrees on the right and extension was to 0 degrees with 
pain at 0 degrees.  The examiner stated that range of motion 
was preserved but that the veteran reported pain and 
discomfort throughout range of motion of the right knee.  
Drawer test and McMurray test were negative.  He stated that, 
bilaterally, there was no fatigue, weakness, incoordination, 
or lack of endurance.  The examiner noted that the veteran 
did not use any assistive devices for ambulation and that 
there was no limited function of standing or walking."  
Strength was 5/5 in the lower extremities.  X-rays of the 
right knee showed no abnormality.  The examiner entered a 
diagnosis of anterior cruciate ligament insufficiency, right 
knee, with pain on range of motion.  He stated that the 
veteran should avoid frequent walking on uneven surfaces and 
frequent climbing of ladders or stairs.

In the April 2002 rating decision, the RO stated that it was 
proposing to reduce the service-connected right knee's 
disability evaluation from 20 percent to 10 percent because 
improvement had been shown in the service-connected 
disability.  It stated that a 20 percent evaluation was 
warranted when there was evidence showing moderate 
subluxation or instability and that such symptomatology was 
not shown.  They found that the veteran had no more than 
slight instability or subluxation of the right knee.  The 
veteran was provided with 60 days to submit medical or other 
evidence to show why the reduction should not take place.

In May 2002, the veteran submitted a statement asserting that 
he did not agree with the reduction of his compensation.  He 
stated that the RO had not acknowledged in the rating 
decision that he had a torn anterior cruciate ligament.

A June 2002 private medical record shows that the veteran 
reported left knee discomfort and popping for the past year.  
Examination of the back and extremities revealed a normal 
stance and ambulation.  The examiner stated that the veteran 
had normal strength in the spine and paraspinal muscles.  The 
dorsolumbar curvature was reported as normal.  The examiner 
ordered x-rays of the left knee and entered a diagnosis of 
possible meniscal lesion of the left knee.  A June 2002 
private x-ray of the left knee revealed a normal left knee.  

In July 2002, copies of the veteran's service medical records 
were received.  

In August 2002, the RO effectuated the reduction of the 
veteran's disability evaluation from 20 percent to 
10 percent.  

The veteran was seen by the private physician again in August 
2002 and reported pain and swelling in the left knee.  The 
examiner noted that the x-rays showed a normal left knee but 
that the veteran still complained of pain.  Physical 
examination revealed that palpation and motion of the patella 
over the femur joint was tender and causing an "illegible" 
kind of feeling.  In November 2002, the veteran complained of 
pain in the right knee.  An x-ray taken at that time revealed 
a "negative knee examination."  The examiner recommended 
that the veteran see an orthopedic surgeon.  In February 
2003, the veteran complained of a pinched nerve in his upper 
back.  He was diagnosed with a cervical strain.

A separate November 2002 private medical record shows that 
the veteran was seen for a second opinion on the prospect of 
having surgery for his right knee.  He complained of constant 
pain located over the anterior aspect of the knee and 
occasional popping.  Physical examination revealed no 
swelling or effusion.  Range of motion was 0 to 130 degrees.  
The examiner noted the veteran complained of anterior knee 
pain with extremes of flexion.  Lachman test was positive, 
and there was no varus or valgus instability.  McMurray 
testing was negative, as was patellar apprehension.  Patellar 
grind test was markedly positive.  The examiner stated that 
the veteran was nontender along the medial or lateral joint 
line but tender over the quadriceps insertion into the 
patella, as well as the patellar tendon.  He noted the 
veteran's gait was normal.  X-rays were negative for 
fracture, dislocation, or significant degenerative changes.  
The impression was right knee pain to patellofemoral 
syndrome.  The examiner stated that he had explained to the 
veteran that his anterior cruciate ligament tear "may result 
in slight instability" and may predispose him to increases 
in anterior knee pain.  He added, "I believe his main 
problem at this time is the patellofemoral syndrome rather 
than instability due to his anterior cruciate ligament 
tear."  

III.  Criteria & Analysis

A.  Restoration

As to the restoration claim, the veteran has disagreed with 
the RO's reducing the disability evaluation for his service-
connected anterior cruciate ligament insufficiency of the 
right knee from 20 percent to 10 percent.  The Board notes 
that the 20 percent evaluation was in effect for less than 
five years (May 3, 2000, to December 1, 2002), and thus the 
requirements pertaining to reductions of ratings that have 
been in effect for at least five years are not for 
application.  See Brown v. Brown, 5 Vet. App. 413, 417 
(1993); 38 C.F.R. § 3.344(c) (2003).  Regardless of whether 
the veteran's evaluation was in effect for five years or 
more, the Board must find that the evidence shows that the 
veteran's anterior cruciate ligament insufficiency of the 
right knee improved so as to warrant the reduction in rating.  
See 38 C.F.R. § 3.344(c).  

When the RO proposed to reduce the veteran's disability 
rating from 20 percent to 10 percent, it based its decision 
on a VA examination, which was conducted in April 2002.  The 
findings in that examination report are reported above, in 
part.  When the RO informed the veteran of its proposal to 
reduce his disability evaluation, the veteran expressed 
disagreement with the reduction of his "monthly rate."  He 
stated that the RO had failed to acknowledge that he had a 
torn anterior cruciate ligament and that there were no 
medical records pertaining to his right knee because he had 
to work two jobs and could not take the time to go see a 
doctor.

The veteran's anterior cruciate ligament insufficiency of the 
right knee is rated pursuant to Diagnostic Code 5257.  That 
Diagnostic Code addresses recurrent subluxation or lateral 
instability of the knee.  With slight recurrent subluxation 
or lateral instability, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  With moderate 
recurrent subluxation or lateral instability, a 20 percent 
evaluation is warranted.  Id.  

The Board is aware that it must make its determination as to 
whether improvement had been shown between (1) the medical 
evidence of record at the time of the decision which granted 
the disability evaluation of which the veteran seeks 
restoration and the medical evidence of record at the time of 
a decision which sustained that disability evaluation and (2) 
the medical evidence of record at the time of the decision 
which reduced the disability evaluation.  The Board notes 
that in this case, there is no rating decision which 
sustained the 20 percent evaluation, and thus it must 
determine whether improvement was shown from the rating 
decision which granted the 20 percent disability evaluation 
and the rating decision which reduced the disability 
evaluation to 10 percent.  The Board holds that based on its 
review of the evidence of record that the RO's decision to 
reduce the veteran's disability evaluation was warranted.  

Here, the comparison of the medical evidence is between the 
medical findings in the August 2000 VA examination report and 
those in the April 2002 VA examination report.  Comparing the 
findings in the August 2000 examination report and the April 
2002 examination report, the Board holds that an improvement 
of the veteran's anterior cruciate ligament insufficiency of 
the right knee was shown as to the level of instability.  The 
complaints made by the veteran at the time of the August 2000 
examination are essentially the same complaints he made at 
the time of the April 2002 examination, except that at the 
time of the August 2000 examination, the veteran reported 
that he needed to use a brace on his right knee to help 
stabilize it.  At the time of the April 2002 examination, he 
stated he had worn a brace in the past-he did not indicate 
that he continued to use one.  The examiner noted in the 
August 2000 report that while the veteran did not need an 
assistive device to ambulate, he used a brace to stabilize 
himself.  This was the basis for the RO's grant of the 
20 percent evaluation.  In the rating decision that granted 
the 20 percent evaluation, the RO noted that the requiring of 
the knee brace was consistent with a finding that more than 
mild ligament impairment had been shown.  At the time of the 
April 2002 examination, the veteran reported past use of a 
brace for his right knee.  The examiner made a specific 
finding that the veteran did not have instability and no 
limited function of standing or walking.  This established a 
basis on the part of the RO to determine that the veteran's 
instability of the left knee was no more than slight and 
would warrant no more than a 10 percent evaluation.  Thus, 
the Board finds that the RO was correct in there being 
evidence upon which to rely in making a determination that 
improvement had been shown.  

The veteran has not stated that his condition is severe 
enough to warrant a 20 percent evaluation.  Rather, at the 
time he was informed of the proposal to reduce his 
evaluation, he asserted that he disagreed with "the 
reduction of my monthly rate of compensation from $199.00 to 
$103.00 or the 20% to 10%."  He stated he had to work two 
jobs to pay the mortgage and child support for his daughter.  
He did not specifically allege that his knee was worse than 
the 10 percent evaluation contemplated.  He subsequently 
stated in his substantive appeal that he was not getting any 
better.  Thus, it can be inferred that he believes that his 
disability is worse than the 10 percent evaluation 
contemplates; however, the Board finds that the preponderance 
of the evidence is against a finding that the reduction was 
not warranted, based on the reasons stated above.

The veteran is competent to report his symptoms and why his 
disability evaluation should not be reduced; however, the 
Board finds that the medical findings established a basis for 
the reduction.  The November 2002 private examination report 
showed a finding by the examiner that the veteran had no more 
that slight instability.  This further supports the 
assignment of the 10 percent evaluation for the right knee 
based upon lateral instability.  The Board attaches far 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  To 
this extent, the preponderance of the evidence is against his 
claim.  Accordingly, the veteran's anterior cruciate ligament 
insufficiency of the right knee, based upon lateral 
instability, is no more than 10 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  It is the finding 
of the Board that restoration of a 20 percent rating is not 
warranted.

B.  Separate evaluation

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2003).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).

Under 38 C.F.R. § 4.59 (2003), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected anterior cruciate ligament 
insufficiency of the right knee is evaluated under Diagnostic 
Code 5257, which contemplates lateral instability and 
subluxation of the knee joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The current evaluation assigned to the 
service-connected disability is 10 percent.  The Board notes 
that Diagnostic Code 5257 is not predicated on loss of range 
of motion.  Johnson v. Brown, 9 Vet. App 7, 11 (1996).  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of a separate 
10 percent evaluation for periarticular pathology productive 
of painful motion of the right knee.  

The Board notes that limitation of motion and instability of 
the knee are two, separate disabilities.  A veteran can be 
rated separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, that those two disabilities may be rated separately 
under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 
1998).  The Board notes that a veteran does not need to have 
arthritis or a compensable loss of range of motion in order 
to be granted a separate 10 percent evaluation.  Here, in the 
April 2002 VA examination report, the examiner noted that the 
veteran had pain with range of motion.  In the November 2002 
private examination report, the examiner stated that the 
veteran had range of motion of 0 to 130 degrees, which is a 
loss of 10 degrees of flexion, and he stated that the veteran 
had pain with the extreme of flexion.  The Board finds that 
such clinical findings establish that the veteran has 
periarticular pathology productive of painful motion in the 
right knee (deemed equivalent to the presence of arthritis 
for purposes of assigning the separate evaluation) and 
warrants a 10 percent evaluation for that knee.  See 
38 C.F.R. § 4.59; Ferguson v. Derwinski, 1 Vet. App. 428 
(1991); Martin v. Derwinski, 1 Vet. App. 411 (1991).

The Board must now consider whether a separate evaluation in 
excess of 10 percent based upon painful motion is warranted 
and finds that the preponderance of the evidence is against 
such a finding.  The Board notes that the veteran's range of 
motion has been shown to be, at worst, 0 degrees to 
130 degrees.  Thus, the veteran has full extension and no 
more than slight limitation of flexion.  See 38 C.F.R. 
§ 4.71, Plate II.  The veteran's limitation of flexion does 
not warrant a compensable evaluation under Diagnostic Code 
5260, and therefore the veteran's service-connected anterior 
cruciate ligament insufficiency of the right knee warrants no 
more than a separately assigned 10 percent evaluation.

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the right knee is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45).  In the April 2002 VA examination report, the 
examiner made specific findings that there was no fatigue, 
weakness, incoordination, or lack of endurance.  The veteran 
had 5/5 strength in the right lower extremity.  Such findings 
do not establish that the veteran has any more than slight 
functional impairment in his right knee as it relates to 
limitation of function.  The Board finds that the evidence 
does not establish that the veteran's anterior cruciate 
ligament insufficiency of the right knee is any more than 
10 percent disabling.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he warranted more than the 
10 percent evaluation that was currently assigned to his 
right knee, he is correct, and the Board has granted him a 
separate 10 percent evaluation based upon periarticular 
pathology productive of painful motion of the right knee.  
The Board, however, has determined that an evaluation in 
excess of 10 percent based limitation of motion is not 
warranted, as the medical findings do not support an 
increased evaluation.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements, even if 
sworn, in support of a claim for monetary benefits.  Taking 
the veteran's contentions into account and the medical 
findings, a separately-assigned evaluation in excess of 
10 percent is not warranted based upon periarticular 
pathology productive of painful motion and limitation of 
motion.  To this extent, the preponderance of the evidence is 
against his claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

III.  Left knee and back disorders

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for left knee and low back 
disorders.  As to the left knee disorder, the service medical 
records are completely silent for any complaints of left knee 
pain.  The veteran has not stated why he believes that 
service connection should be granted for the left knee in 
that he has not stated that he sustained an injury to his 
left knee in service or incurred a disease process in the 
left knee in service.  Rather, he simply asserted that he was 
claiming service connection for a left knee disorder.  

At the time of the veteran's separation from service, 
clinical evaluation of the lower extremities was listed as 
abnormal but only as to the right knee.  There were no 
findings made by the examiner that the left knee had an 
abnormality.  In the report of medical history that the 
veteran completed at that time, he reported only a history of 
right knee problems.  The first showing of left knee 
complaints is in the June 2002 private medical record.  That 
is four years following the veteran's discharge from service.  
And that medical record shows that the veteran reported a 
one-year history of left knee pain.  This would not establish 
that the veteran developed a left knee disorder in service.  
Regardless, there has been no post service diagnosis of a 
left knee disorder.  If the veteran is claiming that he has 
developed a left knee disorder as a result of his service-
connected anterior cruciate ligament insufficiency of the 
right knee, he has still not brought forth evidence of a 
current left knee disorder.

As to the low back disorder, while the service medical 
records show that the veteran complained of low back pain in 
1994 and 1995, at the time he was separating from service in 
May 1998, he denied recurrent back pain.  Clinical evaluation 
of the spine and other musculoskeletal system at that time 
was normal.  While the veteran reported in April 1998 that he 
was planning on filing a claim for VA disability benefits for 
his back, again, there was no showing of a back disorder at 
the time of separation.  Additionally, there is no post 
service evidence of a low back disorder or even low back pain 
complaints.  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a) (service 
connection means facts showing "a particular injury or 
disease resulting in disability [that] was incurred 
coincident with service. . . ."); see also See Sanchez-
Benitez, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, a veteran cannot 
satisfy the basic VA compensation statutes).  Here, as stated 
above, the veteran has not brought forth competent evidence 
of left knee or low back disabilities.  The veteran has 
brought forth evidence that he has left knee pain complaints, 
but no medical professional has entered a diagnosis for the 
underlying pain.  Pain without an underlying disease process 
is not a disability for VA purposes.  Therefore, without 
competent evidence of current disabilities, service 
connection cannot be granted for such disabilities.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

While the veteran has asserted that he has left knee and low 
back disorders, he is not competent to make that assertion, 
as that requires a medical opinion.  See Espiritu, 2 Vet. 
App. at 494.  Thus, his statement does not provide a basis to 
grant service connection for either of these disorders.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for left knee and low back disorders, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Restoration of a 20 percent evaluation for anterior cruciate 
ligament insufficiency of the right knee is denied.  

Entitlement to a separate 10 percent evaluation for 
periarticular pathology productive of painful motion in the 
right knee is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Service connection for a left knee disorder is denied.

Service connection for a low back disorder is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



